DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colvin (US 20180096828 A1).
Regarding claim 1, Colvin teaches an ion source assembly for improving ion implantation performance, the ion source assembly comprising:
An ion source chamber (102),
A source gas supply (210) containing a molecular carbon source gas (211) and configured to provide the molecular carbon source gas to the ion source chamber ([0031]);
A source gas flow controller (regulator 219) configured to control a flow of the molecular carbon source gas to the ion source chamber;
An excitation source (exciter 214 with ion source chamber 206) configured to excite the molecular carbon source gas, therein forming carbon ions and radicals;
	An extraction electrode (207) configured to extract the carbon ions from the ion source chamber, therein forming an ion beam ([0031]);
	An oxidizing co-gas supply (hydrogen peroxide co-gas supply 220) configured to provide an oxidizing co-gas to the ion source chamber;
	An oxidizing co-gas flow controller (regulator 222) configured to control a flow of the oxidizing co-gas to the ion source chamber, wherein the oxidizing co-gas is configured to decompose within the ion source chamber and react with carbonaceous residues and atomic carbon from the molecular carbon source gas in the ion source chamber, therein forming carbon monoxide and carbon dioxide within the ion source chamber [0037]; and
	A vacuum pump system (234) configured to remove the carbon monoxide and carbon dioxide from the ion source chamber, wherein deposition of atomic carbon within the ion source chamber is reduced and a lifetime of the ion source chamber is increased ([0040]).
	Regarding claim 2, Colvin teaches that the molecular carbon source gas comprises toluene ([0033]).
	Regarding claim 3, Colvin teaches that the oxidizing co-gas comprises H2O2 (hydrogen peroxide, [0034]).
	Regarding claims 4 and 5, Colvin teaches that the source gas flow controller and oxidizing co-gas flow controller may be configured to simultaneously or sequentially introduce the respective molecular carbon source gas and the oxidizing co-gas into the ion source chamber ([0044]).
	Regarding claim 6, Colvin teaches that the source gas flow controller and oxidizing co-gas flow controller are configured to pre-mix the respective molecular carbon source gas and the oxidizing co-gas prior to introduction into the ion source chamber ([0035]).
	Regarding claim 7, Colvin teaches that the molecular carbon source gas comprises an aromatic carbon molecule (toluene).
Regarding claim 10, Colvin teaches an apparatus for improving performance of an ion source in an ion implanter comprising:
A molecular carbon source gas controller (regulator 219) that controls a supply and rate of a molecular carbon source gas to the ion source chamber ([0031]);
	A co-gas controller (regulator 222) that controls a supply and rate of an oxidizing co-gas to the ion source chamber (peroxide, [0031]) wherein the oxidizing co-gas reacts with the molecular carbon source gas and carbonaceous residues to form at least carbon dioxide, and carbon monoxide [0037]; and
	A vacuum pump system (234) coupled to the ion source chamber, wherein the vacuum pump system is configured to remove at least the carbon dioxide and carbon monoxide from the ion source chamber, wherein chamber poisoning is reduced and ion source lifetime is increased ([0040]).
	Regarding claim 11, Colvin teaches that the molecular carbon source gas and the oxidizing co-gas may be supplied to the ion source chamber through separate inlets (fig. 2C).
	Regarding claim 12, Colvin teaches that the molecular carbon source gas and the oxidizing co-gas are supplied to the ion source chamber through a common inlet (fig. 2A).
	Regarding claim 13, Colvin teaches that the molecular carbon source gas comprises toluene ([0033]).
	Regarding claim 14, Colvin teaches that the oxidizing co-gas comprises H2O2 (hydrogen peroxide, [0034]).
	Regarding claim 15, Colvin teaches a method of increasing ion source lifetime in an ion implanter, comprising:
	Introducing a molecular carbon source gas into an ion source chamber of the ion implanter ([0031]);
	Introducing an oxidizing co-gas into the ion source chamber of the ion implanter ([0031);
	Exciting the molecular carbon source gas within the ion source gas within the ion source chamber to create a plasma which includes disassociated and ionized carbon ([0031]);
	Reacting the disassociated and ionized carbon with the oxidizing co-gas therein producing one or more of the carbon monoxide and carbon dioxide and reducing poisoning of the ion source chamber and increasing ion source lifetime; and
	Removing the one ore more of carbon monoxide and carbon dioxide from the ion source chamber by a vacuum pump system (234, [0040]).
Regarding claim 16, Colvin teaches that the molecular carbon source gas comprises toluene ([0033]) and the oxidizing co-gas comprises H2O2 (hydrogen peroxide, [0034]).
Regarding claims 17 and 18, Colvin teaches that the source gas flow controller and oxidizing co-gas flow controller may be configured to simultaneously or sequentially introduce the respective molecular carbon source gas and the oxidizing co-gas into the ion source chamber ([0044]).
Regarding claim 19, Colvin teaches introducing an inert gas (argon) into the ion source chamber an ionizing the inert gas, therein generally preventing a cathode surface associated with a cathode of an ion source chamber from oxidizing ([0032]).
Regarding claim 20, Colvin teaches that the inert gas comprises argon ([0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Sweeney (US 20170069499 A1).
Regarding claims 9, Colvin teaches all the limitations of claim 1 as described above.  Colvin does not teach that the oxidizing co-gas is oxygen or that a ratio of the oxidizing co-gas to the molecular carbon source gas is between 1.0 and 4.0 (or 1.5 and 3.5)
Sweeney teaches an ion implanter which uses carbon gas and an oxidizing co-gas which is oxygen ([0018]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Colvin by making the co-gas oxygen as a matter of selecting a known equivalent oxidizing gas which can be used together with a carbon containing dopant gas as taught by Sweeney to extend the life of an ion source with no unexpected result.
Colvin and Sweeney do not teach that the ratio of oxidizing co-gas to the molecular carbon source gas is between 1.0-4.0 and 1.5-3.5.  However Colvin teaches that the flow rates of the source gas and co-gas can vary “so that the maximum amount of oxygen ions are removed without deleteriously affecting the beam current” and that the co-gas amount can be determined by analysis of the beam current.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flow rate of the system of Colvin and Sweeney to be within the claimed range, as Colvin recognizes that the gas ratio (determined by the flow rates) is a result-effective variable (it affects the amount of oxygen removed and therefore the effectiveness of extending the source lifetime) which can be optimized by routine experimentation (i.e. adjusting the flow rate and measuring the effect on the beam current) with no unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881